SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For01 Novemebr 2013 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Transaction in Own Shares dated18 October 2013 Holding(s) in Company dated30 October 2013 Total Voting Rights dated01 November 2013 Exhibit 99.1 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 18 October 2013 it acquired 100,340 of its own ordinary shares at an average price of 1849.3781 pence per ordinary share. The highest and lowest prices paid for these shares were 1860 pence per share and 1835 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 9,082,348 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 259,846,869. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.2 ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii InterContinental Hotels Group PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii The Capital Group Companies, Inc. 4. Full name of shareholder(s) (if different from 3.):iv See Schedule A 5. Date of the transaction and date on which the threshold is crossed or reached: v 28 October 2013 6. Date on which issuer notified: 29 October 2013 7. Threshold(s) that is/are crossed or reached: vi, vii Below 3% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary (GB00B85KYF37) % B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights n/a C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx n/a Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights % 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi See Schedule A Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Nicolette Henfrey SVP, Deputy Company Secretary & Head Of Corporate Legal InterContinental Hotels Group PLC 15. Contact telephone number: 01 Schedule A As of 28 October 2013 Intercontinental Hotels Group PLC Number of Percent of Shares Outstanding The Capital Group Companies, Inc. ("CG") holdings7,751,533 2.983% Holdings by CG Management Companies and Funds: • Capital Research and Management Company7,751,533 2.983 Exhibit 99.3 ﻿ InterContinental Hotels Group PLC (the "Company") Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company advises the market of the following: As at 31 October 2013, the Company's issued share capital consists of 268,929,217 ordinary shares of 14 194/329 pence each with voting rights. The Company holds 9,082,348 ordinary shares in Treasury. Therefore the total number of voting rights in the Company is 259,846,869. The above figure, 259,846,869 may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. Nicolette Henfrey SVP, Deputy Company Secretary & Head of Corporate Legal For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 01November2013
